Citation Nr: 1107619	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at a September 2010 hearing conducted at the RO.  A transcript of 
the hearing is of record.


FINDING OF FACT

The competent evidence of record indicates the Veteran has been 
diagnosed with PTSD under the DSM-IV criteria due to an in-
service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts that he suffers from PTSD due to in-service 
stressors.  Specifically, he contends that he was exposed to 
incoming mortar and rocket attacks during active service in the 
Republic of Vietnam.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining 
to combat Veterans).

However, if, as in the present case, the Veteran did not engage 
in combat, his alleged stressors must be established by official 
service records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of 
"credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. 
App. 163.

Initially, the Board observes the record contains a difference of 
opinion as to whether the Veteran currently suffers from PTSD per 
the DSM-IV criteria.  In this regard, a March 2007 VA Mental 
Health Treatment Plan Note found the Veteran suffers from PTSD 
per the DSM-IV criteria.  An April 2007 VA Psychology Consult 
related the Veteran's PTSD to his experiences in Vietnam.

In light of these VA records, the Veteran was scheduled for a VA 
psychiatric examination in November 2007.  Following a review of 
the record, including the Veteran's claims file and service 
treatment records, and clinically interviewing the Veteran, the 
VA examiner found that the Veteran does not meet the criteria for 
PTSD based on the DSM-IV criteria.  Specifically, the VA examiner 
found the Veteran's reported symptoms were given in a rote 
fashion and appeared to be overstated in severity.

In deciding whether the Veteran suffers from PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

With respect to whether the Veteran has a current diagnosis of 
PTSD conforming to the DSM-IV criteria, the Board observes the 
March 2007 VA Mental Health Treatment Plan Note specifically 
notes the diagnosis was rendered per the DSM-IV criteria.  
Furthermore, a September 2010 VA treatment record notes that 
"not all symptoms of the DSM-IV diagnosis [are] documented as 
being asked about" during the November 2007 VA examination.  In 
light of the September 2010 VA treatment record, the Board will 
therefore assign lesser probative value to the findings contained 
in the November 2007 VA examination report.  As such, in 
consideration of the March 2007 VA Mental Health Treatment Plan 
Note, and resolving all doubt in favor of the Veteran, the Board 
finds that the Veteran is currently diagnosed with PTSD per the 
DSM-IV criteria.

As noted above, service connection for PTSD requires: (1) medical 
evidence diagnosing the condition; (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  As 
discussed above, the Board has determined that the evidence of 
record supports a finding that the Veteran suffers from PTSD per 
the DSM-IV criteria.  Furthermore, VA treatment records related 
the Veteran's PTSD to his experiences in Vietnam.  As such, 
criteria (1) and (2) of a service connection claim for PTSD have 
been met.  See 38 C.F.R. § 3.304(f).  The remaining question, 
therefore, is whether there is credible evidence the claimed in-
service stressor occurred.

In the instant case, the Veteran's in-service stressors have been 
verified by the RO.  See, e.g., September 2007 VA examination 
request; see also November 2008 statement of the case.  In this 
regard, records verify the Veteran's assertion that his unit was 
exposed to enemy rockets, mortars and small arms fire while in 
the Danang, Long Binh and Bien Hoa areas.  In light of such 
records, criterion (3) required for service connection for PTSD 
has been met.  See 38 C.F.R. § 3.303(f).

In sum, the record shows a diagnosis of PTSD, medical evidence 
establishing a link between current symptoms and in- service 
stressor, and evidence establishing the in-service stressor 
occurred.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


